Exhibit 10.8.2

 

EMPLOYMENT AND NONCOMPETITION AGREEMENT

 

THIS EMPLOYMENT AND NONCOMPETITION AGREEMENT (“Agreement”) is made and entered
into as of this 10th day of June, 2003, by and between PLANVISTA CORPORATION, a
Delaware corporation, (hereinafter called the “Employer”), and BENNETT MARKS
(hereinafter called “Employee”).

 

WHEREAS, the Employee desires to become an employee of the Employer; and

 

WHEREAS, as a condition to employment, the Employer and the Employee desire to
enter into an Employment and Noncompetition Agreement in substantially the form
set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto, intending to be legally
bound thereby, agree as follows:

 

W I T N E S S E T H :

 

1. Employment. Employer hereby agrees to employ Employee, and Employee hereby
accepts employment with Employer upon the terms and conditions hereinafter set
forth.

 

2. Term. Subject to the provisions of resignation and termination as hereinafter
provided, the Employee is employed as of the date hereof, but Employee shall
begin his duties under Paragraph 3 as of June 30, 2003 (the “Office Date”), and
this Agreement shall terminate on June 29, 2004; provided that this Agreement
shall automatically renew for one year on each anniversary date unless either
party provides one hundred twenty (120) days advance written notice of
termination prior to the end of the then applicable term.

 

3. Duties. The Employee is engaged as the Employer’s Chief Financial Officer and
shall have such duties, responsibilities and accommodations as may be assigned
to him, from time to time, by the Board of Directors or Chief Executive Officer
of Employer. Nothing herein shall preclude the Board of Directors or Chief
Executive Officer of Employer from changing the duties of Employee from time to
time during the term of this Agreement.

 

4. Extent of Service. Employee shall exclusively devote his entire working time,
energy and attention to his duties in connection with Employer beginning as of
the Office Date.

 

5. Compensation. Beginning on the Office Date, Employer shall pay to Employee
the following compensation, which shall be payable in accordance with Employer’s
normal payroll policies applicable to all of Employer’s employees and shall be
subject to all authorized and required payroll deductions for taxes, social
security and the like, and contributions to benefit plans:

 

(a) An annual salary of no less than $185,000.00 U.S. (the “Annual Base Salary”)
provided that the Board of Directors in its sole discretion may increase such
Annual Base Salary at any time during the term of this Agreement and upon such
increase the increased salary shall become the new Annual Base Salary from the
effective date of such increase forward;

 

(b) In addition to the Annual Base Salary, the Employee shall be entitled to:

 

(i) A bonus payable no later than March 31, 2004 and calculated in accordance
with the formula set forth on Exhibit A attached hereto. Thereafter, the bonus
plan of the Employer will be formulated by the Compensation Committee of the
Board of Directors.

 

(ii) Employee shall also participate in the Employer’s Long-Term Incentive Bonus
Plan as set forth in Exhibit B attached hereto.

 

(iii) Participate in the employee benefit plans of Employer in existence from
time to time;

 

34



--------------------------------------------------------------------------------

(iv) If terminated in connection with a change of control, or after completion
of six (6) months of continuous employment from the Office Date, a severance
benefit in accordance with the provisions of Section 7 hereof;

 

(v) A fair and reasonable expense reimbursement, covering the cost of Employee’s
relocation from South Florida to Tampa, Florida, at a time and in an amount to
be determined by mutual agreement of Employee and the Chief Executive Officer of
Employee;

 

(vi) Reimbursement of costs and paid time off in connection with continuing
education and licensing costs for Employee’s CPA designation; and

 

(vii) a grant, pursuant to or under terms similar to the provisions of
Employer’s 2003 Option Plan, of stock options to purchase three hundred fifty
thousand (350,000) shares of Employer’s common stock. These options shall be
granted with an exercise price equal to $1.42 per share, which was the closing
price of the Company’s common stock on the OTC Bulletin Board on June 10, 2003.
These options will vest according to the following vesting schedule:

 

Time Vesting

 

Percent of Options Vesting

--------------------------------------------------------------------------------

 

Event

--------------------------------------------------------------------------------

15%

  June 10, 2003,

15%

  June 10, 2004, if Employee remains continuously employed until that date

15%

  June 10, 2005, if Employee remains continuously employed until that date

15%

  June 10, 2006, if Employee remains continuously employed until that date

 

Accelerated Vesting

 

Percent of Options Vesting

--------------------------------------------------------------------------------

 

Vesting Event

--------------------------------------------------------------------------------

10%

  December 31, 2003, if and only if, Employer’s Adjusted EBITDA (as defined
below) equals or exceeds $7,000,000 for the third and fourth quarters of the
Employer’s 2003 calendar year.

10%

  Any calendar year end on or before December 31, 2006 in which the Employer’s
Adjusted EBITDA (as defined below) equals or exceeds $17,000,000 for the
calendar year then ended (the “$17 Million EBITDA Vesting Event”), provided that
only one $17 Million EBITDA Vesting Event may cause the vesting of this 10%.
Accordingly, once this threshold is attained, attaining it in subsequent years
shall not cause further vesting.

10%

  Any calendar year end on or before December 31, 2006 in which the Employer’s
Adjusted EBITDA (as defined below) equals or exceeds $20,000,000 for the
calendar year then ended (the “$20 Million EBITDA Vesting Event”), provided that
only one $20 Million EBITDA Vesting Event may cause the vesting of this 10%.
Accordingly, once this threshold is attained, attaining it in subsequent years
shall not cause further vesting.

10%

 

Any calendar year end on or before December 31, 2006 in which the Employer’s
Adjusted EBITDA (as defined below) equals or exceeds $25,000,000 for the
calendar year then ended. Once this threshold is attained, attaining it in
subsequent years shall not cause further vesting.

 

More than one different vesting event may occur in any given year.

 

Notwithstanding the foregoing, in the event that any options have not vested by
December 31, 2006, such unvested options shall vest in accordance with the
following schedule, to the extent unvested:

 

(i) 20% of the total number of options granted to the Employee will vest on May
22, 2007, if Employee remains continuously employed until that date;

 

35



--------------------------------------------------------------------------------

(ii) 20% of the total number of options granted to the Employee will vest on May
22, 2008, if Employee remains continuously employed until that date;

 

For purposes of the foregoing determinations, Adjusted EBITDA is defined as
earnings before interest, taxes, depreciation, and amortization for the year
then ended determined in accordance with Generally Accepted Accounting
Principles except that in determining earnings for this purpose, there will be
no deduction from revenue for any compensation charge attributable to the
vesting of options, and there will be no deduction for expenses associated with:
(i) any offering or equity raise pursued by the Employer; (ii) any debt
restructure, including the restructure between the Employer and its senior
lenders which occurred on April 12, 2002; (iii) any litigation in which the
Employer is involved; (iv) the two hundred thousand dollar ($200,000) payment
payable pursuant to Section 2.9 of the Distribution and Marketing Agreement
between ProxyMed, Inc. and National Network Services, Inc. and PlanVista
Corporation dated June 10, 2003 (the “ProxyMed Agreement”); (v) any periodic
twenty-five thousand dollar ($25,000) payment payable pursuant to Section 2.5 of
the ProxyMed Agreement; (vi) the Warrant to Purchase Shares of Common Stock of
PlanVista Corporation that the Company issued to ProxyMed, Inc. pursuant to the
ProxyMed Agreement; and (vii) any debt or equity recapitalization (the foregoing
being referred to as “Disregarded Expenses”). Additionally, the EBITDA targets
listed above shall be adjusted to reflect the projected impact of any business
combination involving Employer which may occur prior to the vesting event with
such adjustments to be determined by adding to the prospective EBITDA targets
the EBITDA of any such business combined with the business of the Employer for
the 12 months preceding the acquisition.

 

The Employee shall have twelve months from the date of any termination of
Employee’s employment other than for Cause or as a result of death or permanent
disability to exercise any vested options held by the Employee. If Employee is
terminated for Cause, all options held by the Employee shall terminate
immediately. If Employee’s employment is terminated by death or permanent
disability, Employee or his estate shall have twelve (12) months from the date
of such termination to exercise any vested options held by the Employee. All
options granted by this Agreement shall be subject to, or similar to, the terms
of the 2003 Employee Stock Option Plan and the Employee shall enter into a
standard stock option agreement containing the foregoing terms and other
customary provisions for options issued under the 2003 Stock Option Plan or a
similar plan.

 

(c) In addition to the other vesting provisions related to any stock options
granted to the Employee, all stock options to purchase Employer’s common stock
which are held by the Employee, which as of such time have not vested, shall
vest immediately upon the first to occur of any of the following events:

 

(i) the termination of the Employee’s Employment by the Employer after six (6)
months of continuous employment from the Office Date when such termination
results from something other than Cause or is occasioned by the Employee as a
result of a Constructive Termination Event;

 

(ii) the sale of substantially all of Employer’s assets; or

 

(iii) a “Change of Control” as defined in the Employer’s 2003 Stock Option Plan;
provided, however, no Change of Control shall be deemed to have occurred under
such definition by reason of a change resulting from the issuance of Employer
securities: (x) in a registered underwritten public offering, or (y) in
connection with a restructuring of the Employer’s senior secured debt.

 

6. Termination.

 

(a) The foregoing notwithstanding, this Agreement is not to be considered an
agreement for a fixed term or as a guarantee of continuing employment.
Accordingly, Employee’s employment may be terminated by Employer with or without
Cause (as defined below) upon immediate written notice to Employee at any time
during the term of this Agreement, provided that if such termination occurs
after six (6) months of continuous employment from the Office Date or in
connection with a Change of Control, the Employee shall be entitled to the
severance benefits provided in Section 7 hereof, subject to the conditions set
forth therein. Additionally, Employee’s employment shall automatically terminate
upon his death or upon a determination that he is Permanently Disabled (as
defined below). Employee may resign as an officer and, if applicable, director
and terminate his employment at any time upon 30 days written notice to
Employer. In the event that such termination is by the Employer for Cause or by
the Employee other than as a result of a Constructive Termination Event (as
defined below), or for death or Permanent Disability, Employee shall be paid the
bi-weekly portion of his Annual Base Salary then due through the date of such
termination and shall be entitled to no salary from that date forward and to
only those benefits which Employer is required by law to provide to Employee.
Upon any termination, Employee shall immediately return any and all property and
records belonging to Employer which are in Employee’s possession and shall
vacate Employer’s offices in a prompt and professional manner. In addition to
the foregoing, upon termination of Employee’s employment with Employer for any
reason, Employee shall resign promptly as an officer and, if applicable,
director of Employer and any subsidiary or parent of Employer unless Employer
indicates in writing to Employee its desire that Employee retain any such
position. In the event such termination by the Employer is without Cause, or is
caused by the death or Permanent Disability of Employee or in the event that the
Employee terminates his employment as a result of a Constructive Termination
Event, Employee shall be entitled solely to (y) the Severance Benefits provided
in Section 7, and (z) immediate vesting of all unvested options, rights and
benefits under any stock option plan in which Employee has an unvested interest.
The foregoing

 

36



--------------------------------------------------------------------------------

notwithstanding, in the event of any termination of Employee’s employment
whether or not for Cause, Employee shall be entitled to receive all benefits
which are accrued, vested and earned up to the termination date under the terms
of any existing benefit plan such as the vested balance of the employee’s
account under any retirement or deferred compensation plan and any benefits
which are legally required to be provided after termination such as COBRA
benefits, as well as reasonable costs associated with Employee’s relocation back
to South Florida and the services of an outplacement firm of Employee’s choice
for six (6) months; provided that outplacement services shall be capped at
$15,000.00 (the “Legally Earned or Required Benefits”).

 

(b) Upon a termination of employment, whether by Employee or by Employer, with
or without Cause, Employee shall render reasonable cooperation to Employer in
order to insure an orderly and businesslike transfer of Employee’s duties to
other personnel designated by the Employer. Additionally, Employee shall make
himself available at reasonable times upon reasonable prior written notice to
consult with Employer and assist Employer with respect to (i) any matters for
which Employer requests such assistance for up to five (5) hours per week during
a period of ninety (90) days after such termination, and (ii) any litigation or
governmental or quasi-governmental agency investigation which may be pending at
the time of termination or instituted after termination which relates to any
period during which Employee was employed by Employer for the period during
which such matters are pending; provided, that, in either case, Employer shall
reimburse Employee for any reasonable out-of-pocket expense incurred by Employee
at Employer’s request in connection with such consultation or assistance, and
with respect to (ii), Employer shall schedule such consultation at times which
will not interfere with any subsequent employment which Employee has obtained
and such consultation shall not require more than an average of two days per
month without Employee’s consent.

 

7. Severance Benefits.

 

(a) If during the term of this Agreement, Employee’s employment is terminated
(i) by the Employer other than for Cause, as defined below, or (ii) by the
Employee as a result of the occurrence of a Constructive Termination Event, as
defined below, which has not been cured by the Employer within 30 days of
receipt of written notice from the Employee that such event has occurred, or
(iii) by a Change of Control, then upon the occurrence of such event Employer
shall pay to the Employee (or the Employee’s estate in the event of death after
termination), as a severance benefit and in complete satisfaction of any and all
claims which Employee may have against Employer or its affiliates, officers,
directors or employees as a result of this Agreement or his previous employment
by Employer, an amount which is equal to one (1) times Employee’s Annual Base
Salary; provided, however, Employer shall not be obligated to pay any severance
benefit unless Employee has been continuously employed for a period of six (6)
months from the Office Date prior to such termination (unless termination is due
to a Change of Control), and until Employee (or Employee’s personal
representative in the event of Employee’s death) has delivered to Employer a
complete and unconditional release, in form reasonably satisfactory to Employer,
releasing Employer from any and all claims which Employee may have against
Employer as a result of any occurrence during Employee’s employment and
including, but not limited to, any claim for wrongful termination (the “Employee
Release”). The foregoing notwithstanding, the Employee Release shall not release
the Employer from any of its post termination obligations under this Agreement
or under any employee benefit plan of the Employer. Such severance benefit shall
be paid within ten (10) days following the effective date of such termination.
As used in this Agreement:

 

(A) the term “Cause” means (i) the Employee’s violation of his fiduciary duty to
the Employer, (ii) gross or willful failure by the Employee to perform the
duties of Employee’s position, (iii) the Employee’s habitual unexcused absence
over an extended period, (iv) embezzlement or misappropriation of Employer funds
by the Employee, or (v) the Employee’s conviction of a felony;

 

(B) the term “Permanent Disability” means the permanent mental or physical
inability of the Employee to perform with reasonable accommodation the essential
duties of Employee’s position as existing on the date of this Agreement which
condition causes the Employee to be unable to perform the duties of his office
for a period of six months in any twelve-month period.

 

(C) the term “Constructive Termination Event” means action by the Employer which
is directed at the Employee specifically and not at all employees generally and
which has the effect of significantly reducing the Employee’s compensation,
employment responsibilities, or authority, or

 

37



--------------------------------------------------------------------------------

the nonpayment by Employer of compensation due and owing to the Employee under
this Agreement, which has not been cured by the Employer within 30 days of
receipt of written notice from the Employee that such nonpayment has occurred.

 

(b) Following Employer’s termination of Employee’s employment for any reason
other than Cause or Employee’s termination of his employment as a result of a
Constructive Termination Event during the term of this Agreement, Employer shall
maintain in full force and effect, for the Employee’s continued benefit until
the earlier of (i) 12 months after such termination of Employee’s employment or
(ii) the Employee’s commencement of full time employment with a new employer,
all life insurance, medical, dental, health and accident, and disability plans,
programs or arrangements of the Employer in which the Employee participated on
the date of termination, provided that the Employee’s continued participation is
possible under the general terms and provisions of such plans and programs. In
the event that such continued participation is not possible, the Employer shall
obtain and pay for comparable individual coverage for the Employee.

 

(c) The expiration of the term of this Agreement shall not constitute a
termination for purposes of Section 6 hereof. However, if, after the expiration
or nonrenewal of this Agreement, the Employee continues to serve as an employee
of the Employer and if Employee is terminated by Employer for any reason other
than Cause, Employee shall be entitled to receive his Annual Base Salary for a
period of twelve (12) months, payable within ten (10) days after the effective
date of such termination.

 

8. Non-Competition.

 

(a) While Employee is employed and for one (1) year after the termination of
Employee’s employment for any reason, without the written consent of the
Employer, Employee shall not either directly or indirectly engage (whether for
his own account or as a partner, joint venturer, employee, consultant, agent,
contractor, officer, director or shareholder or otherwise) in any business
within the United States which delivers preferred provider organization or
claims repricing services on behalf of health care payors or networks; provided,
however, that the foregoing shall not be deemed to prohibit Employee from
purchasing and owning securities of a company traded on a national securities
exchange or on the Nasdaq National Market with which Employee has no
relationship so long as such ownership does not exceed 2% of the outstanding
stock of such company.

 

(b) During the term of this Agreement and for a period of three years after
termination of Employee’s employment for any reason Employee will not:

 

(i) solicit, contact or encourage (i) any person who is an employee of the
Employer or of any division or subsidiary of the Employer or (ii) any supplier,
vendor, agent or consultant to the Employer, to terminate its, his, or her
relationship with the Employer;

 

(ii) make any derogatory, defamatory or negative statement about the Employer or
any of their officers, directors, or employees to the press, to any part of the
investment community, to the public, or to any person connected with, employed
by or having a relationship to the Employer, provided that nothing contained
herein shall be deemed to prohibit full and frank discussions of the Employer
and its subsidiaries and its affairs in any Board of Directors meeting of the
Employer or its parent or subsidiary corporations and, during such period as
Employee may be a stockholder of Employer, at any stockholders’ meeting thereof;

 

(iii) willfully interfere with or disrupt the Employer’s operations; or

 

(iv) assist, advise or provide information or support, whether financial or
otherwise, to any person in connection with any proxy contest, action by written
consent or vote of the Employer, the purpose of which is to elect a director or
slate of directors who were not nominated by the then sitting Board of Directors
of the Employer, provided, however, that nothing contained herein shall require
the Employee to vote any shares held by him in any particular manner.

 

(c) For a period of three years after termination of Employee’s employment for
any reason other than Cause, Employer and its directors, chief executive,
financial and operating officers shall refrain from making any negative,
derogatory or defamatory statement about Employee.

 

38



--------------------------------------------------------------------------------

9. Nondisclosure of Confidential Information and Trade Secrets. For the
Applicable Period as defined below, Employee shall not disclose, either directly
or indirectly, any Confidential Information or Trade Secrets to any other person
or otherwise use such Confidential Information or Trade Secrets for any purpose.
For purposes of the foregoing, the term Trade Secret has the meaning ascribed
thereto in Section 688.002(4), Florida Statutes, or any revision or successor
thereto, and Confidential Information means any technical or nontechnical data,
formula, pattern, compilation, program, device, method, technique, drawing,
process, know-how, financial data, financial plan, marketing plan, expansion
plan, cost analysis, list of suppliers or employees, or other proprietary
information which is proprietary, secret and confidential and is not readily and
legally available to the public from sources other than the Employer which is
not classified as a Trade Secret. The term “Applicable Period” shall mean five
years with respect to disclosure of Confidential Information, and the period
during which a claim may be brought under Chapter 688, Florida Statutes, or any
revision or successor thereto with respect to disclosure of Trade Secrets.

 

10. Special Interpretive and Enforcement Provision. The prohibited activities
set forth in Sections 8 and 9 above are herein defined as “Restricted
Activities” and the covenants set forth therein are herein defined as
“Restrictive Covenants”. If a court determines that any Restricted Covenant is
not enforceable or is unreasonable, arbitrary or against public policy, the
Restricted Activity and the related Restrictive Covenant shall be considered
divisible both as to time and geographic area, if applicable, so that the
Employer shall be authorized to enforce such Restrictive Covenant for such
lesser time and if applicable lesser geographic area as the court determines to
be reasonable, non-arbitrary and not against public policy. In the event of a
breach or violation or threatened breach or violation by Employee of the
provisions of any of these Restrictive Covenants, Employer shall be entitled to
an injunction (without the provision of bond by Employer) restraining Employee
from directly or indirectly engaging in the Restricted Activities in breach or
violation of these Restrictive Covenants, and restraining Employee from
rendering any services to or participating with any person, firm, corporation,
association, partnership, venture or other entity which would constitute a
violation of a Restrictive Covenant. Nothing herein shall be construed as
prohibiting Employer from pursuing any other remedies available to it by law or
by this Agreement for breach, violation or threatened breach or violation of the
provisions of these Restrictive Covenants, including, by way of illustration and
not by way of limitation, the recovery of damages from Employee or any other
person, firm, corporation or entity. The provisions of these Restrictive
Covenants shall survive the termination of this Agreement for the purpose of
providing Employer with the protection of the covenants of Employee provided
herein. The running of the period of restriction applicable to any Restrictive
Covenant shall be suspended during any period in which Employee is in breach of
such Restrictive Covenant. Employee acknowledges and agrees that the intent and
purpose of the Restrictive Covenants is to preclude Employee from engaging in
the Restricted Activities for the full term of the applicable Restrictive
Covenant and that such purpose and effect would be frustrated by measuring the
period of restriction from the date the applicable Restrictive Covenant took
effect where Employee failed to honor these Restrictive Covenants until directed
to do so by court order.

 

11. Cessation of Benefits. In the event that (i) Employee materially breaches
Employee’s agreements contained herein after a severance benefit becomes payable
hereunder and such breach is not cured to Employer’s satisfaction within ten
(10) days of written notice thereof, (ii) Employee asserts in any litigation
that the Restrictive Covenants or the Employee Release is unenforceable for any
reason, or (iii) facts come to the attention of the Employer which prove
Employee, while employed by Employer, was guilty of committing an act involving
embezzlement, misappropriation, theft or fraud, in addition to any other remedy
which Employer may have as a result thereof, Employer shall be entitled to stop
paying any severance benefit then not paid and recover from Employee the payment
of any severance benefits already paid to Employee hereunder.

 

12. Release. [Not applicable.]

 

13. Notices. Any notices, consents, approvals or waivers which are to be given
to any party to this Agreement by any other party or parties to this Agreement
shall be in writing, shall be properly addressed to the party to whom such
notice is directed, and shall be either actually delivered to such party or sent
by United States mail, return receipt requested. Notices shall be addressed to
the parties as follows:

 

If to Employer:

 

PlanVista Corporation

   

4010 Boy Scout Blvd., Suite 200

   

Tampa, FL 33607

   

Attention: General Counsel

 

If to Employee:

 

Bennett Marks

   

4744 N.W. 100th Terrace

   

Coral Springs, FL 33076

 

39



--------------------------------------------------------------------------------

14. Litigation Forum. The parties hereto agree that this Agreement shall be
deemed for all purposes to have been entered into in Florida. The parties hereto
agree that all actions or proceedings, directly or indirectly, arising out of or
related to this Agreement or contesting the validity or applicability of this
Agreement shall be litigated exclusively in the Circuit Court of Hillsborough
County, Tampa, Florida, or the United States District Court for the Middle
District of Florida, Tampa Division.

 

15. Expenses of Enforcement. In the event of any legal proceeding arising
directly or indirectly from this Agreement, the prevailing party shall be
entitled to reasonable attorneys’ fees and costs from the non-prevailing party
(at both the trial and appellate court levels).

 

16. Miscellaneous.

 

(a) Entire Agreement. This Agreement, including all exhibits and schedules
hereto as referenced herein, constitutes the entire agreement between the
parties hereto pertaining to the subject matters hereof, and supersedes all
negotiations, preliminary agreements, and all prior and contemporaneous
discussions and understandings of the parties in connection with the subject
matters hereof. Except as otherwise herein provided, no covenant, representation
or condition not expressed in this Agreement, or in an amendment hereto made and
executed in accordance with the provisions of subsection b. of this Section,
shall be binding upon the parties hereto or shall affect or be effective to
interpret, change or restrict the provisions of this Agreement.

 

(b) Amendments and Waivers. No change, modification, waiver or termination of
any of the terms, provisions, or conditions of this Agreement shall be effective
unless made in writing and signed or initialed by all parties hereto. Any waiver
of any breach of any provision of this Agreement shall operate only as to the
specific breach waived and shall not be deemed a waiver of any other breach,
whether occurring before or after such waiver.

 

(c) Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of Florida.

 

(d) Separability. Except as provided in Section 10 hereof, if any section,
subsection or provision of this Agreement or the application of such section,
subsection or provision is held invalid, the remainder of this Agreement and the
application of such section, subsection or provision to persons or
circumstances, other than those with respect to which it is held invalid, shall
not be affected thereby.

 

(e) Headings and Captions. The titles or captions of sections and subsections
contained in this Agreement are provided for convenience of reference only, and
shall not be considered a part hereof for purposes of interpreting or applying
this Agreement; and, therefore, such titles or captions do not define, limit,
extend, explain, or describe the scope or extent of this Agreement or any of its
terms, provisions, representations, warranties, conditions, etc., in any manner
or way whatsoever.

 

(f) Gender and Number. All pronouns and variations thereof shall be deemed to
refer to the masculine, feminine or neuter and to the singular or plural as the
identity of the person or entity or persons or entities may require.

 

(g) Binding Effect on Successors and Assigns. This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors, heirs and assigns, provided that the rights and obligations of
Employee hereunder are personal to Employee and may not be assigned or
transferred without the consent of Employer except in the event of a transfer
upon death pursuant to a will or the laws of intestate succession.

 

(h) Continuance of Agreement. The rights, responsibilities and duties of the
parties hereto and the covenants and agreements herein contained shall survive
the execution hereof, shall continue to bind the parties hereto, and shall
continue in full force and effect until each and every obligation of the parties
hereto, pursuant to this Agreement, shall have been fully performed.

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above-written.

 

PLANVISTA CORPORATION

By: /s/ Phillip S. Dingle

--------------------------------------------------------------------------------

Phillip S. Dingle

Chairman and Chief Executive Officer

“EMPLOYER”

/s/ Bennett Marks

--------------------------------------------------------------------------------

Bennett Marks, individually

“EMPLOYEE”

 

41



--------------------------------------------------------------------------------

EXHIBIT A

 

2003 AIP Planning Worksheet

 

Name: Bennett Marks

  Title: Executive Vice President and Chief Financial Officer Target Bonus as a
% of Base Salary: 50% (prorated for half year)   Base Salary: $185,000

 

Goals

--------------------------------------------------------------------------------

       

Objective

--------------------------------------------------------------------------------

   Weight


--------------------------------------------------------------------------------

    Payout(1)


--------------------------------------------------------------------------------

 

Corporate Goals

                        

Profitability

       

Attain PVC EBITDA of $12.0M

Actual EBITDA

$14.04M+

$12.61 – 14.03M

$12.00 – 12.60M

$11.40 – 11.99M

$11.00 – 11.39M

  

Payout as % of Target

125%

110%

100%

75%

50%

   40 %  

$

 

18,500

at 100

 

%

Business/Personal Goals

                             

Cash Flow Improvements

        Develop and implement plan to improve cash flows from operating revenue
by timely reviewing all contracts as required by new policies and procedures,
performing credit checks on new and existing customers as necessary, enhancing
billing procedures to increase frequency, implementing periodic reporting to
sales professionals of operating performance of their respective clients with
copies of all to the President for purposes of renegotiating contract terms, as
needed. Result of these efforts will be to reduce average days outstanding of
accounts receivable to 80 days for the year and achieve an average of no more
than 5% bad debt expense for the year, or otherwise improve in the discretion of
the CEO. Also need to negotiate reduction in current payables through discounted
payouts.    25 %   $ 11,562.50  

Divisional Management

        Based on the discretion of CEO, effectively oversee PVC Finance and
Accounting functions to include; timely and accurate financial reporting and
analysis; timely and accurate SEC Reporting and other traditional CFO duties and
representation; quarterly account profitability analysis and reporting; and
managing the Company’s creditors effectively.    25 %   $ 11,562.50  

Refinancing/Restructuring

        Assist CEO in (1) refinancing the Company’s debt, (2) negotiating
favorable resolution of Sun Cap make-whole provision, (3) reducing payables to
or connected with HPH/Sun Cap and others at a discount, and (4) prevailing and
bringing closure to the working capital adjustment dispute.    10 %   $ 4,625  

 

* Notwithstanding anything else to the contrary, no bonus will be awarded if the
company fails to generate EBITDA of at least $11.0 million.

 

(1) Payouts are limited to 100% of Employee’s Base Salary. The Board of
Directors reserves the right to pay 20% of such bonus in registered shares of
the Company’s common stock.

 



--------------------------------------------------------------------------------

EXHIBIT B

 

[LOGO]

 

Corporate Headquarters

4010 Boy Scout Blvd., Suite 200

Tampa, FL 33607

(813) 353-2300

Writer’s Ext. 2320

 

Chairman & Chief Executive Officer

www.planvista.com

 

Privileged and Confidential Memorandum

 

TO: Bennett Marks

 

FROM: Phillip S. Dingle

 

DATE: September 24, 2003

 

RE: Corrected Long-Term AMENDED Incentive and Retention Program for PlanVista
Associates — CONFIDENTIAL

 

--------------------------------------------------------------------------------

 

Dear Bennett:

 

During a meeting of the Compensation Committee of the Board on Monday, May 19,
we adopted a special bonus program which is described herein and which may
benefit you. In particular, you are one of several eligible participants for the
bonus program (“Eligible Participants”), which includes all of those PlanVista
associates who received options on or about May 22, 2003 and remain employed
with the Company on a continuous basis between now and the date of the events
specified below (the “Trigger Events”). This bonus is in addition to your stock
options.

 

As an Eligible Participant, you will be entitled to receive a bonus, as defined
herein, upon the occurrence of a Trigger Event based upon your pro rata portion
of the options granted on or around May 22, 2003. Your maximum possible bonus is
$147,000 (the “Bonus Amount”).

 

The Trigger Events for the payment of a bonus and the amount of the bonus are as
follows:

 

  (1) Upon the sale of all or substantially all of the assets or stock of the
business of PlanVista or a merger of PlanVista with another company pursuant to
which the common shareholders of PlanVista receive $1 per share or more (the
“Sale Price”), you shall be entitled to receive a bonus in an amount up to the
Bonus Amount within thirty (30) days of the completion of such sale or merger,
provided that you remained employed by the Company through the date of such sale
or merger. If the sale price is greater than $1 per share but less than $1.42,
your bonus will be equal to an amount determined by multiplying the Bonus Amount
by the percentage derived by dividing the amount exceeding $1.00 per share by
$.42. For example, if the sale price is $1.40, your bonus would be equal to
.40/.42 x $147,000 (your Bonus Amount), or $140,000 less any of the Bonus Amount
which may have already been paid under paragraph (2) below. If such sales price
is more than $1.42 per share, you will receive the full Bonus Amount less any of
the Bonus Amount which may have already been paid under paragraph (2) below. If
the Company’s Board of Directors determines in its discretion that the Company
is unable to pay applicable Bonus awards in cash, it shall pay such awards in
securities of the Company’s stock before the transaction, or in the purchaser’s
stock thereafter, or substantially similar securities. In either case such
securities shall be in a form which you can readily convert into cash either
through the acquisition or by sale upon consummation of the acquisition; and



--------------------------------------------------------------------------------

  (2) Upon the completion of a secondary underwritten public offering which
occurs before the full Bonus Amount has been earned under (1) above, of the
Company’s common stock with proceeds to the Company of no less than $50 million
dollars, less any underwriting discounts, priced at no less than $2 per share,
the Company will pay you a bonus equal to the lesser of $44,960 or the portion
of the Bonus Amount which has not already been earned under paragraph (1) above.
Such award shall be payable within thirty (30) days after the completion of such
offering, and the remaining balance of the Bonus Pool if any shall remain
available in the event subsequent awards are earned in connection with (1)
above. If the Company’s Board of Directors determines in its discretion that the
Company is unable to pay applicable Bonus awards in cash, it shall pay such
awards in securities of the Company’s stock before the transaction, or in the
purchaser’s stock thereafter, or substantially similar securities. In either
case such securities shall be in a form which you can readily convert into cash
either through the acquisition or by sale upon consummation of the acquisition

 

Your total bonus under (1) and (2) above shall in no event exceed the Bonus
Amount under this Incentive Program. It is the intent of the Compensation
Committee that a binding agreement be formed for the benefit of Eligible
Participants in connection with the Bonus Program. Further, awards shall be paid
to Eligible Participants who were terminated without cause within four (4)
months before the Trigger Event above, even though they are not employed by the
Company on the date of the Trigger Event. Any Employee who leaves the employ of
or is terminated by the Company for any reason prior to four months before a
bonus is earned shall not be entitled to such bonus.

 

cc: Mary C. Fahy, Esq.

     Jeffrey L. Markle

psd/memo/pvcassoc-bonus4a